Citation Nr: 0726248	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  05-39 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for service connection for peptic ulcer disease 
(PUD).

2.  Entitlement to service connection for peptic ulcer 
disease with gastroesophageal reflux disease.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had active service from September 1987 to 
December 1995.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2004 by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).

In February 2007, the veteran testified before the 
undersigned Veterans Law Judge at a Travel Board Hearing in 
Jackson, Mississippi.  The transcript of that hearing is of 
record.  The record was left open at that time for a period 
of 60 days so that the veteran could submit additional 
private medical records. See 38 C.F.R. § 20.709.  
The veteran submitted duplicate copies of service medical 
records as well as an opinion from a private physician with a 
waiver of RO jurisdiction.  


FINDINGS OF FACT

1.  In December 1996, the RO denied service connection for 
PUD.  The veteran was notified of that decision in a letter 
dated December 9, 1996 and did not appeal.  

2.  Some of the evidence received since December 1996, when 
considered by itself or in connection with evidence 
previously assembled, relates to an unestablished fact 
necessary to substantiate the PUD claim, and raises a 
reasonable possibility of substantiating the claim.

3.  There is no probative evidence of record showing that the 
veteran has PUD, and GERD, which was not diagnosed until 
approximately six years after discharge from service, has not 
been related, by probative evidence, to symptoms present in 
service.


CONCLUSIONS OF LAW

1.  The Board's December 1996 decision, which denied the 
veteran's service connection claim for peptic ulcer disease 
is final.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§§ 20.200, 20.300, 20.1103 (2006).

2.  New and material evidence has been presented since the 
December 1996 decision denying the veteran's service 
connection claim for peptic ulcer disease, and this claim is 
reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).

3.  Peptic ulcer disease with gastroesophageal reflux disease 
was not incurred in or aggravated by service, and may not be 
presumed to have been incurred in service. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The RO denied the veteran's initial claim for service-
connected PUD in December 1996 on the basis that he did not 
have a current diagnosis of PUD.  The veteran was notified of 
this decision in a letter dated December 9, 1996 and did not 
appeal.  Thus, the decision became final.  The RO received 
another claim from the veteran in September 2002 which 
indicated that he was seeking service connection for PUD.  
Since the claim had previously been denied in December 1996, 
it was properly characterized as a claim to reopen. 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

VA sent the veteran a letter in April 2004 which requested 
additional evidence concerning his claim to reopen a 
previously denied claim for PUD.  The June 2004 RO Rating 
Decision reopened the veteran's service connection claim and 
denied it on its merits.  The Board has jurisdiction to 
consider the issue of whether new and material evidence has 
been submitted because that issue is part of the same 
"matter" of whether the veteran is entitled to service 
connection for the disability. Bernard v. Brown, 4 Vet. App. 
384, 391 (1993).  The question of whether new and material 
evidence exists to reopen a claim is implicated when there is 
a prior final decision regarding that claim. Id.

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers and 
"material" evidence as evidence, that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim. 38 
C.F.R. § 3.156 (2006).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial and must raise a reasonable 
probability of substantiating the claim. Id. 

The evidence received subsequent to the December 1996 Rating 
Decision is presumed credible for the purposes of reopening a 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion. 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's actions, the Board must still 
determine de novo whether new and material evidence has been 
received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The 
Board concludes that there is new and material evidence in 
this case.  

The evidence of record at the time of the December 1996 
Rating Decision consisted of the veteran's service medical 
records from July 1986-December 1995.

The additional evidence now of record consists of a private 
treatment record dated October 2003, lay statements from the 
veteran's family, and VA treatment records dating from 
November 2000.  Following the February 2007 hearing,  VA 
received private treatment records for the period July 1999-
March 2007 as well as duplicate copies of the veteran's 
service medical records dated September 1995.  Neither the 
post-service VA treatment records nor the private treatment 
records for the period July 1999-March 2007 were considered 
previously and relate to an unestablished fact necessary to 
substantiate the claim.  Accordingly, the Board finds that 
the private medical records, statements from the veteran's 
family, and the VA treatment records are new and material and 
serve to reopen the claim for service connection for peptic 
ulcer disease.  

Establishing Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 
1131.  If a chronic disorder such as peptic ulcer disease is 
manifest to a compensable degree within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service. See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2006). 

Facts and Analysis 

The Board has reviewed all the evidence in the veteran's 
claims file.  Service medical records show that the veteran 
underwent a clinical evaluation and physical examination in 
July 1986 prior to entering service.  The veteran's clinical 
evaluation was normal and the physical examination was 
unremarkable.  
On September 14, 1995, the veteran sought treatment for 
epigastric discomfort.  The veteran claimed to have had this 
problem for years.  The treating physician diagnosed 
dyspepsia (with PUD, gastritis, GERD, or giardiasis as 
differential diagnoses) and scheduled laboratory bloodwork as 
well as an esophagogastroduodenoscopy (EGD) for September 19, 
1995.  The bloodwork returned positive results for 
Campylobacter and Heliobacter pylori (H. pylori).  The 
official EGD report is not contained in the claims file, but 
a notation on the service medical record indicates that the 
EGD was normal.  

The treating physician diagnosed the veteran as having 
"probable peptic ulcer disease," but that the veteran had 
no ulcers at that time.  The physician treated the veteran 
with antibiotics and indicated that the veteran should 
schedule a follow-up appointment as needed.  No evidence 
exists to suggest that the veteran had a follow-up 
appointment.     

In December 1995, it was noted that the veteran was status 
post prescription for antibiotics for H. pylori and was no 
longer having stomach pains.  Later that month, the veteran 
was referred for an evaluation after it was discovered that 
his calcium levels were raised.  It was noted that the 
veteran had tested positive for H. pylori but that he did not 
have an ulcer.  

Service medical records also reflect that the veteran 
received a clinical evaluation and physical examination in 
November 1995, prior to discharge.  The clinical evaluation 
was normal, and the veteran did not indicate on the medical 
history report that he suffered from frequent indigestion or 
stomach, liver, or intestinal problems.

The Board notes that the only in-service reference to GERD 
occurs in the September 14, 1995 service medical record 
discussed above.  Prior to conducting any testing or ordering 
any bloodwork, the treating physician diagnosed the veteran's 
epigastric discomfort as dyspepsia, with a differential 
diagnosis of GERD.  The treating physician subsequently 
changed the diagnosis to "probable peptic ulcer disease" 
following the completion of appropriate testing.   
  
The first post-service reference to GERD appears in an August 
2001 VA treatment note, nearly six years after the veteran 
was discharged from service.  The veteran sought treatment at 
that time after reporting that he had been vomiting within 30 
minutes of eating.  The veteran indicated that this problem 
had been present for "several months."  The veteran was put 
on a diet modification plan at that time and told to lose 
weight.

Post-service treatment records also show that the veteran 
sought VA treatment for GERD in late February 2002 after 
reporting heartburn and worsening reflux symptoms.  The 
treating physician advised the veteran to lose weight.  

In April 2004, VA administered an upper gastrointestinal 
series with small bowel follow through in response to the 
veteran's concerns about his increasingly severe reflux 
symptoms.  The test results indicate that "[t]he duodenum, 
jejunum and ileum showed normal folds with no masses or 
junction.  Terminal ileum is within normal limits."      

In June 2005, another upper gastrointestinal series 
administered by VA found that the veteran had a large amount 
of gastroesophageal reflux present with a small, sliding 
hiatal hernia.  

The veteran was given a VA Compensation and Pension 
Examination (C&P) in July 2005.  The veteran indicated at 
that time that his epigastric pain started while he was in 
Iraq in 1991 and had worsened over the years.  The veteran 
indicates that he has a "flareup" with his stomach two or 
three times per week, particularly when he overeats or eats 
unhealthy foods.  It was noted that he had another positive 
H. pylori test in February 2004, and that he took a two-week 
course of antibiotics, but saw no change in his symptoms. 

The C&P examiner subsequently diagnosed the veteran as having 
GERD with a small sliding hiatal hernia.  Furthermore, the 
examiner remarked:

He does not have documented evidence of 
PUD.  The first notes at the Jackson 
VAMC are dated Aug 2001 and note GERD.  
H. pylori is a lab test and is not a 
diagnosed condition.  So in summary, he 
has some of the same symptoms now as in 
service.  But I do not have the original 
EGD report to document any reflux.  He 
did have a positive h. pylori which can 
be found in PUD and non ulcer dyspepsia.  
This issue cannot be resolved without 
resorting to mere speculation.

In August 2005, the veteran underwent a rectal examination 
and biopsy at a VA medical facility to rule out collegenous 
colitis.  The rectal examination was normal and the 
treatment note stated that "a few cold biopsies were 
obtained from the rectum."  Additionally, the veteran 
underwent a sigmoidoscopy at that time.  The results of the 
sigmoidoscopy were normal.

The Board notes that the veteran submitted private medical 
records in support of his claim to reopen.  Treatment 
records indicate that the veteran had been treated by a 
private physician from July 1999-March 2007.  The bulk of 
these treatment records, however, are unrelated to the 
current claim because they deal with other ailments.

There are, however, two noteworthy records.  The first, 
dated October 2003, shows that the veteran sought treatment 
for "worsening reflux symptoms."  The veteran was 
diagnosed with GERD and prescribed medication at that time.  
The second, a March 2007 treatment note, diagnoses the 
veteran with PUD and GERD.  However, the March 2007 
treatment note also indicates that the veteran went for that 
appointment in conjunction with his pending VA service 
connection claim. 

The veteran's private physician also furnished an April 2007 
note to VA in which he indicated that he treated the veteran 
for PUD and GERD and that the veteran tested positive for H. 
pylori in 1995.  The physician opined that the veteran's PUD 
and GERD are "almost a certainty and related to his 
Heliobacter pylori infection."

The Board concludes that the veteran's claim for service-
connected PUD ultimately fails because (1) the veteran's 
current PUD diagnosis lacks probative value and (2) there 
exists no medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.

The Board observes that the veteran provided an April 2007 
letter from his private physician which linked PUD to the 
veteran's positive in-service H. pylori test in 1995.  The 
Board finds that this letter lacks probative value because 
the physician provides no basis to support his opinion.  A 
bare conclusory opinion without an explanation of the basis 
for that opinion is not adequate to support the claim. Miller 
v. West, 11 Vet. App. 345, 348 (1998).  The Board further 
notes that there exists no clinical data or other rationale 
to support his opinion; nor is there anything in the record 
that would give it substance.  The only treatment record 
pertaining to a gastrointestinal diagnosis indicates that the 
veteran has GERD.  No diagnosis is provided in the underlying 
records of PUD nor does it appear that any diagnostic testing 
for PUD was ordered by the physician.  Therefore, the opinion 
is unsupported. See Bloom v. West, 12 Vet. App. 185, 187 
(1999).

Even if the veteran had a current PUD diagnosis, there is no 
medical evidence linking the "probable peptic ulcer 
disease" diagnosed in service or the symptoms the veteran 
was having in service to the veteran's current PUD.  The 
treating physician did not find any ulcers in September 1995, 
and the veteran's condition appeared to resolve with 
antibiotics and without residuals.  The service separation 
examination and the December 1995 medical record did not 
indicate that the veteran had continued complaints.  

The next reference in the claims file comes in an August 2001 
VA treatment note, approximately six years after the veteran 
is discharged from service.  The United States Court of 
Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim. Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2003).

But for the private medical opinion of April 2007, which has 
no probative value, the claims file is devoid of evidence 
suggesting that the 1995 H. pylori infection in service is 
connected to the veteran's current diagnosis of PUD with 
GERD.
  
Similarly, the Board acknowledges that the veteran has a 
current diagnosis of GERD.  The veteran's claim fails 
pursuant to Hickson as well because there is inadequate 
medical or lay evidence of in-service occurrence or 
aggravation of a disease or injury, nor is there medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  In this case, the only 
in-service reference to GERD occurred on September 14, 1995.  
Prior to conducting any testing or ordering any bloodwork, 
the treating physician diagnosed the veteran's epigastric 
discomfort as dyspepsia, with a differential diagnosis of 
GERD.  The physician changed the diagnosis after appropriate 
testing was done.  The veteran's GERD was not officially 
diagnosed until August 2001, approximately six years after 
discharge from service.  

As an alternative to establishing the second and third prong 
in Hickson, the veteran may show a continuity of 
symptomatology. Barr v. Nicholson, --- Vet. App.---, 2007 WL 
1745833, *3 (2007)(citing 38 C.F.R. § 3.303(b) (2006); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997)).

Continuity of symptomatology may be established if (1) the 
condition was "noted" during service; (2) there is evidence 
of post-service continuity of the same symptomatology; and 
(3) there is medical, or in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomology. Savage, 10 Vet. App. at 495-96.  

The veteran's wife, who reported that she is an LPN, 
submitted a statement indicating that she had been in nursing 
for 6 years and that his problems with peptic ulcer/acid 
reflux started prior to leaving the military and worsened 
over the years.  In the beginning, he had nausea, vomiting, 
hacking and diarrhea after each meal and the epigastric pain 
was tolerable.  Now, however, it was intolerable.  He took 
many medications, both prescription and over-the-counter, 
which worked for a week or two and then he was back at square 
one.  

Here, although PUD was "noted" in service medical records, 
there exists no probative evidence to show post-service 
continuity of the same symptoms, particularly where the 
symptoms were noted to have resolved with antibiotics.  There 
is also no probative medical evidence of a nexus between the 
present disability and the post-service symptomatology 
complained of by the veteran.  Likewise, continuity of 
symptomatology is not established for GERD because it was not 
"noted" in service, but rather was only diagnosed as of 
August 2001.  While the veteran reported to a VA medical 
provider that he had symptoms for years which had recently 
worsened, there is no probative evidence linking any current 
diagnosis to the symptoms complained of in service and 
thereafter.  The veteran's wife, who reported that she is an 
LPN, indicated that he has had these symptoms since prior to 
leaving service.  However, it is noted that her statement was 
submitted in connection with a current claim for compensation 
and was not made contemporaneous to service or thereafter.  
Her statements and those of the veteran regarding continuity 
of symptomatology are not supported by the service medical 
records, which indicate that the veteran's problem resolved 
after a course of antibiotics and that he had no continuing 
problem upon separation examination.  From separation until 
August 2001, there is no documentation of record reflecting 
any gastrointestinal complaints.   

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
Accordingly, the Board finds that the veteran's claimed 
peptic ulcer disease with gastroesophageal reflux disease was 
not incurred in or aggravated by service, and may not be 
presumed to have been incurred in service.

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify, pursuant to the Veterans Claims 
Assistance Act (VCAA), the claimant and any representative of 
any information, medical evidence, or lay evidence not 
previously provided to the VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf. See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Board finds that the content requirements of the duty to 
notify the veteran have been fully satisfied. See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated 
in October 2002 and April 2004 informed the veteran of the 
type of evidence needed to reopen his service-connection 
claim.  The letters provided explanation of what evidence the 
veteran was to provide to VA in support of his claim and what 
evidence VA would attempt to obtain on his behalf.  The 
October 2002 letter informed the veteran of the definition of 
new and material evidence, and what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  In addition, the April 2004 letter 
did explicitly ask that the veteran provide any evidence in 
his possession that pertained to the claim and to ensure that 
VA receive any evidence that would support the claim.  The 
October 2002 letter also informed the veteran of the 
requirements for service connection in the event that the 
claim was reopened.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his service connection claim, and in March 2006, 
he was provided with notice of the type of evidence necessary 
to establish a disability rating or an effective date for the 
disability on appeal.  To the extent that the notice was not 
provided prior to the initial rating decision, any such error 
is harmless.  As the Board has determined that the service 
connection is denied, no rating or effective date will be 
assigned.

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's available service medical records have been 
obtained.  The veteran's post-service treatment records have 
been obtained.  The veteran was afforded a VA medical 
examination.  The veteran testified at a Travel Board Hearing 
in February 2007 and the record was left open so that the 
veteran could provide additional information in support of 
his claim.  The veteran provided this additional information 
to VA.  

The Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with respect to the 
development of the evidence is required. 


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for peptic ulcer disease has been 
presented; to this extent, the appeal is granted. 

Service connection for peptic ulcer disease with 
gastroesophageal reflux disease is denied.


	

____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


